DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 March 2021 has been entered.

Response to Amendment
Applicant's amendments to the claims, filed 30 March 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 1, 9, and 15; has canceled claims 13 and 19; and has introduced new claims 21 and 22.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection, as necessitated by these amendments.  
Response to Arguments
Applicant’s arguments, see pages 11-12 of the Applicant’s Remarks, filed 30 March 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. In particular, the claims are directed to locating a particular machine, a medical tool used within a heart during a surgical procedure, and providing maps of the heart on a display using location data, which is a practical application.

Applicant's arguments filed 30 March 2021 regarding the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that the combination of reference relied upon for rejection does disclose “providing anatomical information comprising maps of the heart in which a medical tool has been located, based on location data and estimated location data,” the Examiner agrees.  Thus, in regard to this point alone, the Examiner is persuaded that the amended claims overcome the previous grounds for rejection.  However, insofar as the Applicant intimates that the prior art of record is inconsistent with the use of such anatomical maps or that the combination of references relied upon for rejection is nonobvious or fails to render obvious any details for which they were previously relied upon, the Examiner respectfully disagrees.
In the first place, while Barrish may be directed specifically to the difficulty of “advancing a flexible guidewire and/or catheter through a tortuously branched network of body lumens” this use does not teach away from or even indicate that anatomical maps would not be particularly useful in the context of Barrish.  On the contrary, Barrish 
Applicant further argues that the claimed invention is directed to “improving the efficiency and success of medical procedures inside anatomical structures,” allegedly in contrast to Barrish and Shoham.  In the first place, this argument is moot because it does not correspond directly to any claim limitation, but rather only to the Applicant’s motivation behind the invention, which need not be the motivation of a prior art combination.  Secondly, the Applicant’s argument is incorrect, because Barrish has the aim of “safe and efficient use” of its disclosed systems ([0015]), which include systems used for such invasive medical procedures as cardiac ablation ([0092]-[0093] and [0173]).
Regarding the Applicant’s argument that a person of ordinary skill would not reasonably combine Barrish and Shoham, the Examiner respectfully disagrees.  The Applicant argues that Shoham does not rely upon electromagnetic navigation system sensors, but this fact is irrelevant to the claim rejection, because Barrish uses electromagnetic navigation system sensors and serves as the primary reference.  The technology of Shoham relied upon for primary position sensing is not even of any 
In response to applicant's argument that the “ultrasound probe system of Shoham is incompatible with the electromagnetic system of Barrish,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Thus, even if the Applicant’s argument were correct, which the Examiner does not concede, the point is moot because bodily incorporation of the ultrasound probe system of Shoham forms no part of the combination relied upon for rejection.
Regarding the Applicant's argument that Shoham teaches away from the combination of Barrish and Shoham, the Examiner respectfully disagrees. In the first place, Shoham does not "teach away" from using an IMU to provide back-up positional information. Rather, using an IMU for back-up positional information is part of the invention of Shoham, as is clear from the Abstract of Shoham.  A reference cannot teach away from what it specifically teaches to do.  Shoham teaches away specifically from the "sole use" of IMU.  Shoham's solution is to rely on IMU only when another positioning system (an ultrasound image) is lost as a way of mitigating the problem of 
Regarding the Applicant's argument that the claimed combination is one the Applicant seeks to avoid, the argument is unpersuasive. In the first place, if the combination is one the Applicant seeks to avoid, the claims should be amended to clarify this. It is sufficient that the art combination reads on the claimed invention, regardless of whether this is consistent with the Applicant's unspecified intent.  Furthermore, the Applicant’s argument the Present Application does not suggest reliance upon an IMU for “back-up positional information if an image is lost” is specious, because the truth of that statement hinges solely upon the words “if an image is lost,” which is not crucial to the rejection.  Shoham uses an image as the primary positioning 
The Present Application most certainly does suggest use of substantially equivalent technology to an IMU (i.e. accelerometers which are innately inertial sensors and generally part of any inertial measurement unit) as back-up positional information if location data from an electromagnetic navigation system is lost.  Specifically, the Present Application teaches to that location data from an electromagnetic navigation system may not be available if the location data is not received at the processing device at a point in time or time period ([0008]), which is reasonable interpretable as the positional information from the electromagnetic navigation system being “lost.”  Furthermore, the Specification teaches that if the location data is not available and accelerometer data is available, the acceleration data is used to estimate the location ([0047]).  In other words, the accelerometer is used in place of the electromagnetic navigation system to obtain positional information, when location data of the latter is unavailable.  This is the very definition of “back-up positional information.”  The Applicant’s arguments have not provided a legitimate technological distinction between the combination of Barrish and Shoham and the claimed invention, but merely one of word choice.
Regarding the Applicant’s argument that the method of the Present Application shown in the flow diagram of Fig. 4 (Applicant writes Fig. 1, but Fig. 4 has been reproduced in the arguments and Fig. 1 is not a flow diagram) “does not utilize the .

Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-12, 14-18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 15 each recite the limitation “providing the anatomical information comprising the maps of the heart in the display based on the location data” in the last two lines of the claim.  However, this limitation is recited in the context of a conditional limitation requiring that it be performed “if the location data is not available.”  It is unclear how the anatomical information can be displayed based on location data that is not available, and the written description does not explain how to base the display on location data in such instance or even use the phrasing of the claim.  Examiner best understands that the limitation means that the anatomical information is provided based on the estimated location.
Claims 2-8, 10-12, 14, 16-18, and 20-22 each depend on one of claims 1, 9, and 15 and are rejected for the same reasons

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barrish et al. (US PGPub 20170157361) in view of Shoham (US PGPub 20170055940) and Deno et al. (US PGPub 20110125150)
.
Regarding claim 1, Barrish teaches a method for locating a medical tool (e.g. catheters, [0082]) in a three dimensional (3D) space within a heart (direct catheters inside the heart of the patient, [0009]; ablation from within an atrium of the heart, [0173]) during a surgical procedure (surgical system for use with tissue of a patient, [0028]; surgical method, [0031]; medical procedure, [0043] and Fig. 1; ablating selected tissues of the heart, [0093]; AFib ablation from within an atrium of the heart, [0173]) using an electromagnetic navigation system (movement of a hand-held housing … sensed in 1, 2, or 3 positional degrees of freedoms … electromagnetic navigation sensor, [0083]; feedback signals being indicative of … location of the distal portion of the catheter, [0040]; sensor 63 … location of proximal base 21, [0114] and Fig. 5), comprising:
if location data is available: controlling a display of the location of the medical tool based on the location data (identify the relationships between the sensor coordinate system, the display coordinate system … catheter movement, as shown in the display, [0114]). It is a given that location data must be available in order to be shown in the display, whether that availability must be “determined” or not is debatable.
Examiner notes that ablation may be considered non-surgical.  However, Examiner is interpreting “surgical” to broadly cover the kinds of procedures disclosed in the instant application (e.g. any procedure involving insertion of a tool, such as a catheter, into a patient’s body), because the Specification, unlike Barrish, never explicitly uses the words “surgery” or “surgical.”  This interpretation is deemed reasonable because cardiac catheterization requires cutting to access an artery, which broadly meets the definition of surgery.
Barrish does not  explicitly teach determining whether location data, corresponding to a location of the medical tool, is available; if the location data is available: providing anatomical information comprising maps of the heart in the display based on the location data; if the location data is not available: determining an estimated location of the medical tool based on a velocity of the medical tool and an acceleration of the medical tool; generating estimated location data corresponding to the estimated location of the medical tool; controlling the display of the location of the medical tool based on the estimated location data; and providing the anatomical information comprising the maps of the heart in the display based on the location data.
However, Barrish teaches that the movement sensing may include at least an accelerometer and/or an inertial measurement unit ([0017], [0039], [0083]) and that the sensing may be performed by at least two different sensing types ([0083]), which suggests that the accelerometer and/or IMU could be used in combination with the electromagnetic navigation sensor.  Furthermore, it is well known that determining position from acceleration involves double integration, i.e. integration to obtain velocity and integration again to obtain position. In particular, the known kinematic formula for change in position using acceleration includes a term for initial velocity. Thus, the use of velocity in estimating the location would have been obvious, if not inherent, as a well-known means of obtaining position from accelerometer data.

Deno teaches providing anatomical information comprising maps of the heart (generate anatomical maps of tissue 12, [0032]; tissue 12 comprises heart or cardiac tissue, [0018]; generate a three-dimensional anatomical map … heart, [0033]) in a display (illustration on display device 34, [0033]) based on location data (locations of the catheter electrodes are measured … “cloud” of points … create a “shell” representing the shape of the heart, [0033]).  The anatomical maps of Deno are of clear relevance to Barrish, because Barrish teaches that tools for electrophysiology mapping may be used ([0092]), and the anatomical maps would aid in visualizing and navigating the heart for ablation or other procedures.  In the context of Barrish, any location data or estimated location data would obviously be useful in the same manner as the catheter positions of Deno for generating a map.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Barrish to include 
Regarding claims 2, the combination of Barrish, Shoham, and Deno makes obvious the method of claim 1, further comprising: receiving an indication of the location of the medical tool (housing pose data may optionally be obtained, [0083]); and generating the indication of the location of the medical tool (sensing of this housing pose data, [0083]).  
Regarding claims 6 and 7, the combination of Barrish, Shoham, and Deno makes obvious the method of claim 1.  The combination does not necessarily teach that the estimated location of the medical tool is determined remote from the medical tool.  
However, Barrish does teach that housing pose data may “optionally” be analyzed using components that are “mostly” within the hand-held housing ([0083]).  This suggests that the data may also optionally not be analyzed so locally, or that parts of the data analysis are performed elsewhere.  Furthermore, remote and local processing are well-known and each would have been obvious to contemplate in accordance with the particular needs of the user.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the estimated location of the medical tool is determined remote from the medical tool.  Remote determination of estimated location would have been an obvious choice for processing as one of few identifiable options, suggested by the indication in Barrish that local processing is merely optional.
Regarding claim 9, Barrish discloses an electromagnetic navigation system (electromagnetic navigation sensor, [0083]) for locating a medical tool  (e.g. catheters, [0082]) in a three dimensional (3D) space (movement of a hand-held housing … sensed in 1, 2, or 3 positional degrees of freedoms … electromagnetic navigation sensor, [0083]; feedback signals being indicative of … location of the distal portion of the catheter, [0040]; sensor 63 … location of proximal base 21, [0114] and Fig. 5) within a heart (direct catheters inside the heart of the patient, [0009]; ablation from within an atrium of the heart, [0173]) during a surgical procedure (surgical system for use with tissue of a patient, [0028]; surgical method, [0031]; medical procedure, [0043] and Fig. 1; ablating selected tissues of the heart, [0093]; AFib ablation from within an atrium of the heart, [0173]), the system comprising: 
memory configured to store data ([0115]); and 
a processor (60, Fig. 5), in communication with the memory ([0115]), configured to: 
determine whether location data, corresponding to a location of the medical tool, is available; 
if the location data is available: control a display of the location of the medical tool based on the location data for presenting the location of the tool(identify the relationships between the sensor coordinate system, the display coordinate system … catheter movement, as shown in the display, [0114]).  It is a given that location data must be available in order to be shown in the display, whether that availability must be “determined” or not is debatable.
Barrish does not explicitly teach to determine whether location data, corresponding to a location of the medical tool, is available; if the location data is available: provide anatomical information comprising maps of the heart in the display based on the location data; if the location data is not available: determine an estimated location of the medical tool based on a velocity of the medical tool and an acceleration of the medical tool; generate estimated location data corresponding to the estimated location of the medical tool; control the display of the location of the medical tool based on the estimated location data; and provide the anatomical information comprising the maps of the heart in the display based on the location data.

In regard to determining whether location data, corresponding to a location of the medical tool, is available and specifically estimating position based on velocity and acceleration of the tool when the data is not available, Shoham teaches using an inertial measurement unit to provide back-up positional information if an image is lost (Abstract), which corresponds to lost location data from an ultrasound image.  Shoham also teaches that drift is inherent to an IMU tracking position ([0008]), which motivates reserving the use of the IMU in Barrish for positioning to instances in which the electromagnetic navigation location data is not available.  Barrish on its own suggests the use of both systems for positioning, but in light of Shoham it is clear that the IMU is best relied upon when other location data is not available to limit the effect of drift.
Deno teaches providing anatomical information comprising maps of the heart (generate anatomical maps of tissue 12, [0032]; tissue 12 comprises heart or cardiac tissue, [0018]; generate a three-dimensional anatomical map … heart, [0033]) in a illustration on display device 34, [0033]) based on location data (locations of the catheter electrodes are measured … “cloud” of points … create a “shell” representing the shape of the heart, [0033]).  The anatomical maps of Deno are of clear relevance to Barrish, because Barrish teaches that tools for electrophysiology mapping may be used ([0092]), and the anatomical maps would aid in visualizing and navigating the heart for ablation or other procedures.  In the context of Barrish, any location data or estimated location data would obviously be useful in the same manner as the catheter positions of Deno for generating a map.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Barrish to determine whether location data, corresponding to a location of the medical tool, is available; if the location data is available: provide anatomical information comprising maps of the heart in the display based on the location data; if the location data is not available: determine an estimated location of the medical tool based on a velocity of the medical tool and an acceleration of the medical tool; generate estimated location data corresponding to the estimated location of the medical tool; and control the display of the location of the medical tool based on the estimated location data; and provide the anatomical information comprising the maps of the heart in the display based on the location data.  One would have been motivated to determine whether location data (i.e. data from the electromagnetic navigation sensor) is available and use the results of the accelerometer/IMU to estimate location specifically when the location data is not available for the benefit of being able to keep track of tool positioning if the electromagnetic sensor data is lost, while still minimizing the effect of drift on 
Regarding claim 10, the combination of Barrish, Shoham, and Deno makes obvious the electromagnetic navigation system of claim 9, wherein the processor is further configured to: receive electrical signals indicating a plurality of locations (change in position, [0016]) of the medical tool over time(housing pose data may optionally be obtained, [0083]); and generate the location data based on the electrical signals (sensing of this housing pose data, [0083]).  The sensors, particularly an electromagnetic navigation sensor, would necessarily generate electrical signals from which the data is obtained.
Regarding claim 15, Barrish discloses a non-transitory computer readable medium (memory or storage media, [0115]) having instructions which, when executed, cause a computer to perform a method of locating a medical tool  (e.g. catheters, [0082]) in a three dimensional (3D) space within a heart (direct catheters inside the heart of the patient, [0009]; ablation from within an atrium of the heart, [0173]) during a surgical procedure (surgical system for use with tissue of a patient, [0028]; surgical method, [0031]; medical procedure, [0043] and Fig. 1; ablating selected tissues of the heart, [0093]; AFib ablation from within an atrium of the heart, [0173]) using an electromagnetic navigation system (movement of a hand-held housing … sensed in 1, 2, or 3 positional degrees of freedoms … electromagnetic navigation sensor, [0083]; feedback signals being indicative of … location of the distal portion of the catheter, [0040]; sensor 63 … location of proximal base 21, [0114] and Fig. 5), comprising:
identify the relationships between the sensor coordinate system, the display coordinate system … catheter movement, as shown in the display, [0114]). It is a given that location data must be available in order to be shown in the display, whether that availability must be “determined” or not is debatable.
Barrish does not  explicitly teach determining whether location data, corresponding to a location of the medical tool, is available; if the location data is available: providing anatomical information comprising maps of the heart in the display based on the location data; if the location data is not available: determining estimated location data, corresponding to an estimated location of the medical tool based on a velocity of the medical tool and an acceleration of the medical tool; generating estimated location data corresponding to the estimated location of the medical tool; controlling the display of the location of the medical tool based on the estimated location data; and providing the anatomical information comprising the maps of the heart in the display based on the location data.
However, Barrish teaches that the movement sensing may include at least an accelerometer and/or an inertial measurement unit ([0017], [0039], [0083]) and that the sensing may be performed by at least two different sensing types ([0083]), which suggests that the accelerometer and/or IMU could be used in combination with the electromagnetic navigation sensor.  Furthermore, it is well known that determining position from acceleration involves double integration, i.e. integration to obtain velocity and integration again to obtain position. In particular, the known kinematic formula for change in position using acceleration includes a term for initial velocity. Thus, the use of 
In regard to determining whether location data, corresponding to a location of the medical tool, is available and specifically estimating position based on velocity and acceleration of the tool when the data is not available, Shoham teaches using an inertial measurement unit to provide back-up positional information if an image is lost (Abstract), which corresponds to lost location data from an ultrasound image.  Shoham also teaches that drift is inherent to an IMU tracking position ([0008]), which motivates reserving the use of the IMU in Barrish for positioning to instances in which the electromagnetic navigation location data is not available.  Barrish on its own suggests the use of both systems for positioning, but in light of Shoham it is clear that the IMU is best relied upon when other location data is not available to limit the effect of drift.
Deno teaches providing anatomical information comprising maps of the heart (generate anatomical maps of tissue 12, [0032]; tissue 12 comprises heart or cardiac tissue, [0018]; generate a three-dimensional anatomical map … heart, [0033]) in a display (illustration on display device 34, [0033]) based on location data (locations of the catheter electrodes are measured … “cloud” of points … create a “shell” representing the shape of the heart, [0033]).  The anatomical maps of Deno are of clear relevance to Barrish, because Barrish teaches that tools for electrophysiology mapping may be used ([0092]), and the anatomical maps would aid in visualizing and navigating the heart for ablation or other procedures.  In the context of Barrish, any location data or estimated location data would obviously be useful in the same manner as the catheter positions of Deno for generating a map.

Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Barrish to include determining whether location data, corresponding to a location of the medical tool, is available; if the location data is available: providing anatomical information comprising maps of the heart in the display based on the location data; if the location data is not available: determining estimated location data, corresponding to an estimated location of the medical tool based on a velocity of the medical tool and an acceleration of the medical tool; generating estimated location data corresponding to the estimated location of the medical tool; controlling the display of the location of the medical tool based on the estimated location data; and providing the anatomical information comprising the maps of the heart in the display based on the location data.  One would have been motivated to determine whether location data (i.e. data from the electromagnetic navigation sensor) is available and use the results of the accelerometer/IMU to estimate location specifically when the location data is not available for the benefit of being able to keep track of tool positioning if the electromagnetic sensor data is lost, while still minimizing the effect of drift on accelerometer/IMU based positioning.  One would have been motivated to provide anatomical maps of a heart to a display to aid in visualizing and navigating the heart during a procedure, such as ablation.
Regarding claims 16, the combination of Barrish, Shoham, and Deno makes obvious the non-transitory computer readable medium according to claim 15, wherein the method further comprises: receiving electrical signals indicating the location of the medical tool (housing pose data may optionally be obtained, [0083]); and generating the sensing of this housing pose data, [0083]).  The sensors, particularly an electromagnetic navigation sensor, would necessarily generate electrical signals from which the data is obtained.

Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barrish in view of Shoham and Deno as applied to claims 1, 9, and 15 above, and further in view of Somieski (US Pat 9791279).

Regarding claims 3, 11, and 17, the combination of Barrish, Shoham, and Deno makes obvious the method, electromagnetic navigation system, and non-transitory computer readable medium of claims 1, 9, and 15, respectively wherein if the location data is not available, the method further comprises: determining (the processor is further configured to determine) whether accelerometer data, which indicates the acceleration of the medical tool, is available; and if the accelerometer data is available, determining (the processor is further configured to determine) the estimated location of the tool based on the accelerometer data.
However, this determination is almost a given for the combination, because Barrish teaches that accelerometer data may be used to estimate location ([0083]) and Shoham indicates use of such data when location data is not available (Abstract).  Clearly, the accelerometer data cannot be used if it is not available, so it would have been obvious to determine if the data is available and use it to determine the estimate location, as discussed above with respect to claim 1, when the acceleration data is available.

Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination to include, if the location data is not available, determining whether accelerometer data, which indicates the acceleration of the medical tool, is available; and if the accelerometer data is available, determining the estimated location of the tool based on the accelerometer data.  Determining whether accelerometer data is available would be useful for selecting between potential options of how to obtain a position fix for improved accuracy.

Claims 4, 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barrish in view of Shoham and Deno as applied to claims 1, 9, and 15 above, and further in view of Pande et al. (US PGPub 20110071759) and Malalur et al. (US Pat 8457880).

Regarding claims 4, 12, and 18, the combination of Barrish, Shoham, and Deno makes obvious the method, electromagnetic navigation system, and non-transitory computer readable medium of claims 1, 9, and 15, respectively.

Pande discloses, for an invention directed to navigation systems in general, prediction position using previous GNSS position, velocity, and acceleration measurements when a GNSS receiver is in a sleep mode ([0009]).  Although GNSS specifically is not used in Barrish, the broader applicability to navigation systems that would be readily understood by a person of ordinary skill, is that when current data on acceleration and velocity are not available, previous measurements/calculations of velocity and acceleration may be used to estimate a location.
Furthermore, Malalur teaches that a common approach to determining velocity and acceleration is to calculate them from time derivatives of position and velocity (col. 1, lines 28-33).  Thus, it would have been obvious to use this common approach to calculate velocity and acceleration at various locations over time using the electromagnetic navigation system, so that these may be used to extrapolate position from previous estimates in the event that accelerometer data  is not available.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the described combination to include calculating the velocity of the medical tool and acceleration of the medical tool for a plurality of locations over time, and determining whether 
Regarding claim 5, the combination of Barrish, Shoham, Deno, Pande and Malalur makes obvious the method of claim 4.  The combination does not necessarily teach the one or more previous velocity calculations comprise calculating the velocity of the medical tool based on a change in location and a change in time; and the one or more previous acceleration calculations comprise calculating the acceleration based on a change in the velocity and a change in time.
However, as indicated above, Malalur teaches calculating velocity using time derivatives of position, which is based on a change in location and a change in time, and teaches calculating acceleration based on time derivatives of velocity, which is based on a change in velocity and a change in time (col. 1, lines 28-33).  
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the one or more previous velocity calculations comprise calculating the velocity of the medical tool based on a change in location and a change in time; and the one or more previous acceleration calculations comprise calculating the acceleration based on a change in the velocity and a change in time.  Use of this “common approach” to .

Claims 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barrish in view of Shoham and Deno as applied to claims 1, 9, and 15 above, and further in view of Ritter et al. (US PGPub 2007027686).

Regarding claims 8, 14, and 20, the combination of Barrish, Shoham, and Deno makes obvious the method, electromagnetic navigation system, and non-transitory computer readable medium of claims 1,9, and 15 respectively. The combination does not necessarily teach if the location data is not available: filtering, via a Kalman filter, the estimated location data to provide filtered estimated location data; and providing the filtered estimated location data for presenting the estimated location of the tool.
However, Ritter teaches that Kalman filtering techniques are known for reducing cumulative errors from inertial sensing devices to perform regular re-calibrations of dead-reckoning navigation ([0026]).  Since the estimated location data is provided via inertial measurement unit in the context of the combination, it would have been obvious to filter the estimated location data via Kalman filtering to reduce the cumulative errors due to drift.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that f the location data is not available: filtering, via a Kalman filter, the estimated location data to provide filtered estimated location data; and providing the filtered .

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barrish in view of Shoham and Deno as applied to claims 1, 9, and 15 above, and further in view of Isham et al. (US PGPub 20140051968).

Regarding claim 21, the combination of Barrish, Shoham, and Deno makes obvious the method of claim 1, wherein the electromagnetic navigation system receives transmitting signals (transmission of feedback signals from the catheter to the system processor … indicative if … location of distal portion of catheter, Barrish, [0040]) from one or more sensors of the medical tool (sensor system for providing feedback to the processor, [0034]), and the transmitting signals being used to generate the estimated location data (sensor system comprising an accelerometer … movement command, [0012]).  The accelerometer data is used to generate the estimated location data and is tied to a movement command that may rely on feedback, so the transmitted signal would obviously be used to generate the estimated location data in instances where the location data is unavailable. 
The combination does not explicitly disclose that the one or more sensors comprise at least a magnetic field location sensor.  However, Barrish does disclose use of an electromagnetic navigation sensor ([0083]) and electromagnetic navigation system ([0176]) for sensing position.  Isham teaches that electromagnetic navigation systems 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the described combination such that the one or more sensors comprise at least a magnetic field location sensor.  Use of magnetic field location sensors would have been obvious as a substitution of the sensors for a generally known type of electromagnetic navigation system, yielding predictable results.
Regarding claim 22, the combination of Barrish, Shoham, Deno, and Isham makes obvious the method of claim 21, wherein the transmitting signals comprises at least acceleration data from an accelerometer of the one or more sensors (sensor typically transmitting signals to the system processor associated with movement, [0040]; sensor system comprising an accelerometer …to measure movement, [0012]), the acceleration data being used to determine the acceleration of the medical tool for the determination of the estimated location (sensor system comprising an accelerometer …to measure movement, [0012]), and the magnetic field location sensor and the accelerometer being disposed at different locations on the medical tool.  Without further specification of the locations, disposal at different locations is inherent.  An accelerometer and a magnetic field location sensor are different tools having different components.  Therefore, they physically cannot occupy the exact same space.  The movement measured by an accelerometer is inherently acceleration.
Barrish does not explicitly teach that the acceleration data is used to determine the velocity. Furthermore, as noted with respect to claim 1, it is well known that determining position from acceleration involves double integration, i.e. integration to obtain velocity and integration again to obtain position. In particular, the known kinematic formula for change in position using acceleration includes a term for initial velocity. Thus, the use of velocity in estimating the location would have been obvious, if not inherent, as a well-known means of obtaining position from accelerometer data.  Even if the initial velocity would not necessarily be determined from acceleration data, it certainly would have been obvious to use integrate acceleration once to obtain velocity and integrate velocity to obtain position in accordance with the standard Newtonian method of determining change in position from acceleration.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the acceleration data is used to determine the velocity.  Use of acceleration to determine velocity would have been obvious as part of a known, standard method for using acceleration to calculate change in position, yielding predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM R CASEY/Examiner, Art Unit 2862     

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862